DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
	Terminal disclaimer filed by the applicant has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai US 20160272244 A1 in view of Hayakawa Pub. No. US 20180307919 A1 (Reference in IDS) and further in view of Batur et al. Pub. No. US 20180095474 A1.
Regarding Claim 1, Imai teaches an image processing device (Fig. 1 and Para 10, structure of an automatic parking control device) comprising:
a computer including a hardware processor (Fig. 1 and Para 22, control device 100a) configured to function as an extraction unit (Para 24 and Fig. 1 Unit 101 and surrounding environmental recognition unit), a detection unit (Fig. 1 Unit 1 i.e., surrounding environment recognition unit) and a determining unit (Fig. 1 Unit 4, vehicle movement direction determination unit), wherein 
the extraction unit (Para 24, The external environment recognition device 101 is a device that acquires information relating to the environment surrounding the subject vehicle)  extracts a horizontal edge line in a horizontal direction from a taken image that contains an image of a parking frame (Para 41 and Fig. 3, the surrounding environment recognition unit 1 may recognize the parking box i.e., parking frame lines 303 and the vehicle stops 304 as respective line segments 313 and 314, and may acquire the coordinates of the two ends of each of these line segments i.e., extracts a horizontal edge line in which edge points are arranged consecutively in a horizontal direction from an image taken that contains an image of a parking frame);

a determining unit (Para 44, When the control device 100a has detected the space 317 in which parking is possible) which, in a case where a plurality of the horizontal edge lines are arranged in a vertical direction in an image of the three-dimensional indication body detected by the detection unit (Para 44, the surrounding environment recognition unit 1 may detect a region that is delimited by the parking box lines 303 and in which vehicle stops 304 are detected, and that moreover is larger than the subject vehicle 301, as being a space 317 in which parking is possible), determines the stop position by using one of the plurality of the horizontal edge lines other than a highest one of the plurality of horizontal edge lines in the vertical direction as corresponding to a top end line of the three-dimensional indication body (Para 44 and 45, The parking path generation unit 2 sets a target parking position within the space 317 that has been detected by the surrounding environment recognition unit 1 in which parking is possible, and calculates a target path to this target parking position from the position in which the 
Imai does not specifically teaches extracts a horizontal edge line in which edge points are arranged consecutively in a horizontal direction from an image taken that contains an image of a parking frame and horizontal edge lines are arranged in a vertical direction relative to a road surface in an image.
However, in the same field of endeavor, Batur teaches camera 306 mounted on the side of vehicle 304 can be a wide FOV 308 camera, such as a fish eye camera that can capture images of one or more parking lines 312 to the right of the vehicle 304 that are within FOV 308. Once images of parking lines 312 are captured, as described in FIG. 3A, the images captured by camera 306 can be transformed such that the images look like they are captured from a camera looking down on vehicle 304 from above, as shown in FIG. 3B i.e., extracts a horizontal edge line in which edge points are arranged consecutively in a horizontal direction from an image taken that contains an image of a parking frame (Para 28 and Fig. 3A-3E). Further, Batur teaches Fig. 3A that the images captured by camera 306 to present a top-down view of the surface of parking lot 302 in which parking lines 312 are linear (assuming they are actually linear) and accurately 

Therefore it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Imai with the method of Batur so that the autonomous vehicle for the system can locate a vacant parking space with high precision (See Batur Para 3).
Regarding Claim 2, Imai teaches wherein the determining unit determines the stop position regarding a lowest horizontal edge line in the vertical direction as corresponding to the top end line in the case wherein the plurality of the horizontal edge lines are arranged in the vertical direction (Para 40-41).
Regarding Claim 3, Imai teaches wherein the detection unit detects a type of the three-dimensional indication body based on an edge length of the horizontal edge line(Para 40-41).
Regarding Claim 4, Imai teaches wherein the detection unit detects a type of the three-dimensional indication body based on an edge length of the horizontal edge line (Para 41).
Regarding Claim 5, Imai teaches wherein the detection unit detects a type of the three-dimensional indication body based on number of the horizontal edge lines contained in the image of the three-dimensional indication body (Para 41).
Regarding Claim 6, Imai teaches wherein the detection unit detects a type of the three-dimensional indication body based on number of the horizontal edge lines contained in the image of the three-dimensional indication body(Para 41).
Regarding Claim 7, Imai teaches wherein the detection unit detects a type of the three-dimensional indication body based on number of the horizontal edge lines contained in the image of the three-dimensional indication body (Fig. 2 and Para 41).
Regarding Claim 8, Imai teaches wherein the detection unit detects a type of the three-dimensional indication body based on number of the horizontal edge lines contained in the image of the three-dimensional indication body (Para 41).
Regarding Claim 9,    it has been rejected for the same reasons as claim 1.
                                                                                                                                                                                                  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 5712727855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647